IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 IN THE INTEREST OF: S.K.L.R., A MINOR            : No. 360 WAL 2020
                                                  :
                                                  :
 PETITION OF: K.H.                                : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court

 IN THE INTEREST OF: L.M.J.R., A MINOR            : No. 361 WAL 2020
                                                  :
                                                  :
 PETITION OF: K.H.                                : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court


                                          ORDER



PER CURIAM

       AND NOW, this 16th day of February, 2021, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, restated for clarity, are:


       (1) Whether the Superior Court erred in rejecting the trial court’s findings
           under 2511(a)(8) and 2511(b), thereby conflicting with this Honorable
           Supreme Court’s holding in In re R.J.T., 9 A.3d 1179 (Pa. 2010).

       (2) Whether the Superior Court in the instant case has substituted its own
           discretion for that of the trial court, thereby substantially departing from
           an accepted and usual course of judicial proceedings.